DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 01/25/2021 has been considered and entered for the record.  The response has been considered but was not found to be persuasive.  Applicants failed to narrow the claims to recite 0.04 to 0.062% by weight of the phosphonate to make the scope of the claims and inventive examples commensurate as suggested in the Non-final rejection dated 10/23/2020.  Therefore the previous rejections are maintained.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 – 6, 8, 9, 30 are rejected under 35 U.S.C. 103 as obvious over Devlin et al. (US 2014/0051616) in view of Coates et al. (US 5,824,628)
In regards to claim 1, Devlin teaches lubricant additives and lubricating oil composition used for slideway applications [0002].  The composition comprises base oil, metal free friction modifier, metal free, sulfur free phosphorus containing antiwear [0006].  Base oil is present in a major amount (Table 1).  The antiwear/extreme pressure agents includes a phosphonate having groups R3 and R4 which are each independently hydrogen or alkyl group having from 1 to 4 carbon atoms in the ester, and a hydrocarbyl group R5 such as alkyl or alkenyl group having from 6 to 30 carbon atoms or preferably from 12 to 24 carbon atoms, and wherein the antiwear/EP agent is present in amounts of from about 0.01 to about 1% in the composition [0018].  
Devlin teaches the composition can comprise other additives in amounts of from 0 to 2% or from 0.1 to 1% (Table 1).  However, Devlin does not recite the phosphite of the claim.  
Coates similarly teaches lubricating oil composition for slideways (column 1 lines 8 – 10).  The composition similarly comprises phosphonates and further comprises alkyl phosphites such as dibutyl hydrogen phosphites as supplemental agents in amounts of up to 0.5% (column 2 lines 37 – 40).  Thus, in view of Coates, it would have been obvious for persons of ordinary skill in the art to have added phosphites to the composition of Devlin, as they are useful with phosphonates for further improvement of slideway compositions.  
The combination of Devlin and Coates teaches the claimed ingredients in the claimed amounts and similarly useful as slideway lubricants as claimed and thus would be expected to provide similar SKC Separability and friction coefficient as claimed.
In regards to claim 2, Devlin and Coates combined teach the composition having the oil and additives and thus would be expected to provide the same and/or similar properties as claimed.
In regards to claims 4, 5, Devlin and Coates combined teach the composition having the phosphonate and phosphite in amounts that overlap the claimed ratios.
In regards to claim 6, Devlin and Coates combined teach the composition.  Devlin teaches the composition having the phosphonate of the claim as previously discussed.
In regards to claim 8, Devlin and Coates combined teach the composition.  Devlin teaches the composition wherein the phosphonate agents (i.e., more than one) can be a monoester (one of R3 and R4 is aliphatic and the other is hydrogen) or diester (both R3 and R4 are aliphatic).  Therefore the presence of phosphonate diesters in amounts of the claims would have been obvious.  Also, Coates teaches phosphonate diesters of the claims having a formula II and present in amounts of from about 0.1 to about 0.7% in the composition, wherein the ester groups R3 and R4 are independently monovalent organic group containing from 1 to 10 carbon atoms and the hydrocarbyl group R5 is monovalent organic group having from 4 to 30 carbon atoms or preferably from 10 to 24 carbon atoms as component c) (abstract, column 1 lines 30 – 64)  The hydrocarbyl groups of the phosphonates are aliphatic (alkyl or alkenyl) such as alkyl groups (column 2 lines 31 – 37).  Thus, used of phosphonate esters in such amounts in the composition of Devlin would have been obvious, since Devlin teaches the presence of phosphonate diesters and since Coates teaches suitable amounts for use in slideway lubricant.
In regards to claim 9, Devlin and Coates combined teach the composition having the claimed limitations as previously discussed.
In regards to claim 30, Devlin and Coates combined teach the composition having the phosphonates of the claimed structure and combinations of phosphates and phosphites in amounts that provides ratios overlapping the claimed limitation.

Claims 1, 2, 6, 8, 10 – 14, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (EP 0711822) in view of Devlin et al. (US 2014/0051616)
In regards to claim 1, Aoki teaches slideway lubricants comprising base oil and one or more friction reducing agents such as phosphoric acid esters and their ammonium salts (page 2 lines 1 – 56).  The one or more friction reducing agents can comprise phosphorus acid esters such as dioctyl phosphite etc. (page 4 line 6).  The one or more friction reducing agents are present in amounts of from 0.05 to 10% by weight of the composition (page 4 line 15).  The composition can comprise publicly known lubricity improvers as optional ingredients such as oiliness improvers, extreme pressure agents and antiwear agents including sulphides of vegetable fats and oils, fatty acids, fatty acid esters, ester sulphides, zinc alkyl dithiophosphates, and other known additives such as antioxidants, rust inhibitors etc. (page 4 lines 26 – 34).  Aoki teaches fails to teach the presence of phosphonates of the claims.
Devlin teaches lubricant additives and lubricating oil composition used for slideway applications similar to Aoki [0002].  The composition comprises metal free friction modifier, metal free, sulfur free phosphorus containing antiwear [0006].  The antiwear/extreme pressure agents includes a phosphonate having groups R3 and R4 which are each independently hydrogen or alkyl group having from 1 to 4 carbon atoms in the ester, and a hydrocarbyl group R5 such as alkyl or alkenyl group having from 6 to 30 carbon atoms or preferably from 12 to 24 carbon atoms, and wherein the antiwear/EP agent is present in amounts of from about 0.01 to about 1% in the composition [0018].  The limitations of the compound of the claim is taught when at least one of R3 and R4 in the compound of Devlin is hydrogen and the other is C1 to C4 alkyl.
Thus, it would have been obvious for persons of ordinary skill in the art at the time the claim was filed to have used the phosphonate compounds of Devlin and in the recited amounts as optional lubricity agent to provide antiwear and/or extreme pressure properties as Devlin teaches they are useful in slideway lubricants and since Aoki allows for the optional use of such conventional additives.  
The references teach the claimed ingredients in amounts overlapping the claimed range and present in a composition useful as slideway lubricants and thus would be expected to provide similar SKC separability and friction coefficient properties.
In regards to claim 2, Aoki and Devlin combined teach the composition.  Devlin teaches the composition having the oil and additives and thus would be expected to provide the same properties as claimed.
In regards to claim 6, Aoki and Devlin combined teach the composition having the phosphonate of the claim as previously discussed.
In regards to claim 8, Aoki and Devlin combined teach the composition.  Devlin teaches the composition wherein the phosphonate agents (i.e., more than one) can be a monoester (one of R3 and R4 is aliphatic and the other is hydrogen) or diester (both R3 and R4 are aliphatic).  Therefore the presence of phosphonate diesters in amounts of the claims would have been obvious.
In regards to claim 10, Aoki and Devlin combined teach the composition.  Aoki teaches the presence of amine phosphates as previously stated.  The amines are secondary amines such as ditridecyl amine (page 5 lines 1 – 5).
In regards to claim 11, Aoki and Devlin combined teach the composition having the sulfurized compounds as previously stated.
In regards to claim 12, Aoki and Devlin combined teach the composition having zinc alkyl dithiophosphate which is thiophosphate ester.
In regards to claim 14, Aoki and Devlin combined teach the composition.  Aoki teaches the composition comprises fatty acids or esters as previously stated.  Aoki teaches additive ingredients comprising oleic acid which is C18 monounsaturated fatty acid (page 5 line 1).
In regards to claim 30, Aoki and Devlin combined teach the composition having phosphonate of the claimed structure and wherein the amounts of the phosphonates and phosphites would provide ratios overlapping the claimed range.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that the inventive examples have been made commensurate in scope with the claims and that the inventive composition demonstrates unexpected results.  The arguments are not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the claims teach the phosphonates in amounts of from about 0.025 to about 0.04 wt. % in the composition, the inventive examples provide the phosphonates in amounts of from 0.04 to 0.062 wt. % which does not support the breadth of the claimed range as the lower amount of about 0.025% allows for much lower than 0.04 wt. % provided in the inventive examples.  Criticality of the claimed range is not demonstrated.
The results are not persuasive.
The results provided in the chart on page 2 of applicants’ remarks dated 04/24/2020 provides a comparative example C having 0.25% phosphonate having better friction coefficient and SKC separability than inventive examples A, O and G.
Applicants should consider limiting the claims to recite amounts that are commensurate in scope such as amending the claims to recite specific types of phosphonates of the inventive examples present at from 0.04% to 0.062% by weight as supported by the inventive examples.  Applicants should consider amending the claims by limiting the results to friction coefficients and SKC Separability values that exclude those of comparative example C.  Please refer to interview discussions dated 07/27/2020 and 09/22/2020, and the advisory action dated 10/07/2020.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771